Petitions pursuant to article 78 of the Civil Practice Law and Rules, seeking review of orders, Supreme Court, New York County (Micki Scherer, J.), entered on or about May 21 and May 23, 2001, which, pursuant to Rules of the Chief Administrator of the Courts (22 NYCRR) § 127.2 (b), as amended effective April 16, 2001, modified the compensation to petitioners for services rendered as assigned counsel, by reducing it, in each case, to the statutory limits set forth in County Law § 722-b, unanimously denied, and the proceedings dismissed, without costs.
Petitioners’ challenges to the reduction of their compensation pursuant to administrative orders of the Supreme Court are not justiciable (see, Matter of Director of Assigned Counsel Plan of City of N.Y. [Bodek], 87 NY2d 191, 194; see also, Matter of Werfel v Agresta, 36 NY2d 624; Matter of Gilman v Golfinopoulous, 284 AD2d 224). To the extent that petitioners seek a *212declaration as to the validity of respondent Chief Administrator’s rule (22 NYCRR 127.2 [b], as amended, eff Apr. 16, 2001), allowing administrative review of trial court determinations as to the propriety of fee awards in excess of the limits prescribed in County Law § 722-b, the matter is not, in the first instance, properly before us (Donaldson v State of New York, 156 AD2d 290, 292, lv denied 75 NY2d 1003). Concur — Andrias, J.P., Saxe, Wallach, Lerner and Friedman, JJ.